Citation Nr: 1744495	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to August 1968.  The Veteran also had service in the Army Reserve with periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2016, the Board remanded this matter to obtain additional service personnel and service treatment records as well as an addendum opinion.  Following issuance of the November 2016 Supplemental Statement of the Case (SSOC), additional medical records were added to the claims file.  This evidence was accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with an adjudication of the claims.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to the acoustic trauma he sustained in active service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to the acoustic trauma he sustained in active service and to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016). 
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination herein to grant service connection for bilateral hearing loss and tinnitus, any deficiency found in VA's duties to notify and to assist the Veteran is rendered moot.  There is no prejudice to the Veteran in proceeding to decide these issues.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

A. Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss due to hazardous noise exposure in-service.  After a thorough review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.

Initially, the Board notes that, although the Veteran's service treatment records show normal hearing both at entrance and at separation from service and no complaints related to hearing loss, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

For purposes of establishing a current disability, the record shows credible evidence of impaired hearing.  In this regard, on private examination in December 2016, the Veteran was assessed with sensorineural and conductive hearing loss.  See September 2012 Carolina Ear, Nose, & Throat records.  The Veteran's puretone threshold values at 4000 Hertz were 75 decibels in his left ear and 45 decibels in his right ear.  Such is sufficient to meet the requirements for impaired hearing under 38 C.F.R. § 3.385.  

Further, the evidence of record supports a finding of in-service hazardous noise exposure.  In pertinent part, the Veteran's DD 214 reflects that his duty military occupational specialty (MOS) was with a field artillery unit as a fire direction specialist.  The duty MOS of a fire direction specialist has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, and in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

Notably, the record contains competing VA and private medical opinions regarding whether a nexus is established between the Veteran's in-service hazardous noise exposure and current disability.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In February 2010, the Veteran underwent VA audiological examination.  The examiner found moderately severe mixed (sensorineural and conductive) hearing loss in the Veteran's left ear.  The right ear was within normal limits.  She opined that the Veteran's hearing loss was not likely due to noise exposure in-service, as his hearing was within normal limits upon exit examination in July 1968. 

After review of the record in July 2016, a VA examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by an in-service injury event or illness.  The examiner cited the lack of complaint or treatment for hearing loss in the service treatment records, including at separation.  According to the examiner, although hearing loss was noted in 1971, it began after a period of active duty and is attributed to otosclerosis.  Even though there is excessive noise exposure on active duty, auditory damage is not conceded from noise exposure alone.  There must be a nexus of auditory damage on active duty to relate current hearing loss to in-service noise.  The examiner referenced a 2006 study from the Institute of Medicine noting that current understanding of auditory physiology stipulates that a prolonged delay in the onset of noise induced hearing loss was "unlikely." 

Most recently, in December 2016, the Veteran underwent a private audiological evaluation.  The examiner, Dr. W.A.J, assessed the Veteran with sensorineural hearing loss and opined that the majority of his hearing loss was nerve damage most likely from noise exposure in military service.  See December 2016 Carolina Ear, Nose, & Throat records.  The doctor noted that there is mild conductive hearing loss that may be otosclerosis, but even if the conductive hearing loss was repaired, the Veteran would still need hearing aids due to nerve weakness.  

After carefully reviewing the evidence of record, the Board accords the December 2016 positive nexus opinion from Dr. W.A.J. the most weight.  In this regard, Dr. W.A.J. personally examined the Veteran and specifically discussed the difference between Veteran's sensorineural and conductive hearing impairments.  This doctor attributed the majority of the Veteran's hearing loss to the sensorineural component, which he found to be most likely from military noise exposure.  

Significantly, the Board assigns less weight to the February 2010 VA examiner's opinion as it appears the examiner did not review or discuss the Veteran's STRs which indicate that he had hearing loss in August 1971.  

The Board assigns no weight to the July 2016 VA examiner's opinion as that examiner appeared to attribute all of the Veteran's hearing loss to otosclerosis, but failed to discuss the difference between the Veteran's conductive and sensorineural hearing impairments, and whether otosclerosis was the cause of either or both impairments.  Moreover, the Board acknowledges the 2006 study from the Institute of Medicine relied on by the July 2016 VA examiner.  However, the Board notes that this study indicated that a delay of "many years" in the onset of noise-induced hearing is extremely unlikely.  See Institute of Medicine, Noise and Military Service: Implications for Hearing Loss and Tinnitus, 203 (2006).  Accordingly, it appears that this study does not support the VA examiner's finding.  In pertinent part, the Veteran was assessed with hearing loss only three years after service.  The Board recognizes that a three year delay does not likely connote the "many years" expressed in the 2006 study.  As such, the Board finds the July 2016 VA examiner's opinion not probative and inadequate for rating purposes.  

In sum, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Tinnitus

The Veteran also seeks service connection for tinnitus as a result of in-service hazardous noise exposure.  Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board concedes that the Veteran sustained acoustic trauma while in active service.  Moreover, in the February 2010 VA audiological examination the Veteran reported that his tinnitus began in 1968 after a shell exploded close by.  The examiner diagnosed constant bilateral tinnitus and opined that the etiology of the tinnitus is at least as likely as not associated with hearing loss. 

Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear; see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss, and the above decision grants service connection for that disability.  The diagnosis of tinnitus is consistent with the Veteran's now service-connected bilateral hearing loss and in-service hazardous noise exposure.  In light of the Veteran's service-connected bilateral hearing loss, and in conjunction with the provisions from The MERCK Manual and the February 2010 VA examiner's opinion, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service or the service-connected bilateral hearing loss.  

The Board acknowledges the negative nexus opinion of the July 2016 VA examiner.  However, as previously indicated, this examination is inadequate for rating purposes and cannot serve as the basis of a denial of service connection.  Furthermore, the rationale for the examiner's negative opinion was based primarily on the fact that there was no nexus between in-service noise exposure and the Veteran's current hearing loss.  However, as noted, the above decision finds a nexus and grants service connection for bilateral hearing loss.

The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for tinnitus.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


